DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “the binder”. Applicants are advised to amend this phrase to recite “the at least one binder”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 2 recites the phrase “the triol”. Applicants are advised to amend this phrase to recite “the at least one triol”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “the triol”. Applicants are advised to amend this phrase to recite “the at least one triol”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites the phrase “the triol”. Applicants are advised to amend this phrase to recite “the at least one triol”.  Appropriate correction is required.


Claim 5 is objected to because of the following informalities: Claim 5 recites the phrase “the yellow pigment”. Applicants are advised to amend this phrase to recite “the at least one yellow pigment”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites the phrase “the yellow pigment”. Applicants are advised to amend this phrase to recite “the at least one yellow pigment”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Claim 15 recites the phrase “the binder”. Applicants are advised to amend this phrase to recite “the at least one binder”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 with respect to the polyurethane recites “(D) a carboxylic acid functional group with two hydroxyl functional groups”, which renders the scope of the claim confusing given that it is unclear if Applicants’ intention is to claim that the carboxylic acid compound comprises additional hydroxyl groups to the carboxylic acid (COOH) group contained in the compound or if Applicants is merely claiming the OH functional group already necessarily present as part of the carboxylic acid (COOH) group. Alternatively, it is unclear how a carboxylic acid group can possess two hydroxyl functional groups. This is especially significant in light of the disclosure in the instant Specification. Specifically, Paragraph [0056] of the instant Specification discloses examples of hydroxyl functional groups with two hydroxyl function groups as dimethylol propionic acid, dimethylol butanoic acid, dihydroxymaliec acid, and citric acid, i.e.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
These exemplified compounds contain two OH hydroxyl functional groups in addition to the carboxylic acid groups as in the case of dimethylol propionic acid, and dimethylol butanoic acid, dihydroxymaliec acid, and three (3) carboxylic acid functional groups and one OH functional group as in the case of the citric acid, i.e. one of the OH groups in COOH serves as part of the required two hydroxyl functional groups. Thus, it appears from the exemplified compounds in the Specification that Applicants’ intention is to claim a compound or monomer comprising a carboxylic acid functional group and two (2) hydroxyl functional groups. In order to overcome this rejection, Applicants are advised to amend component (D) of the polyurethane to recite “a compound comprising a carboxylic acid functional group and further comprising two hydroxyl functional groups”.

Claim 1 with respect to the polyurethane recites “(E) a sulfonate or sulfonic acid functional group having two amine functional groups” which renders the scope of the claim confusing given that it is unclear how a sulfonate or sulfonic acid functional group can possess two amine functional groups. This is especially significant in light of the disclosure in the instant Specification. Specifically, Paragraph [0059] discloses examples of such sulfonate or sulfonic acid functional groups as 5-amino-2-(aminomethyl)-1-pentanesulfonic acid, 2,3-diamino-1-propanesulfonic acid, and 3-[bis(2-aminoethyl)amino]-1-propanesulfonic acid, i.e.


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
Thus, it appears from the exemplified compounds in the Specification that Applicants’ intention is to claim a compound or monomer comprising a sulfonate or sulfonic acid group and two (2) amino functional groups. In order to overcome this rejection, Applicants are advised to amend component ED) of the polyurethane to recite “a compound comprising a sulfonate or sulfonic acid functional group and further comprising two amino functional groups”.

Claim 15 with respect to the polyurethane recites “(D) a carboxylic acid functional group with two hydroxyl functional groups”, which renders the scope of the claim confusing given that it is unclear if Applicants’ intention is to claim that the carboxylic acid compound comprises additional hydroxyl groups to the carboxylic acid (COOH) group contained in the compound or if Applicants is merely claiming the OH functional group already necessarily present as part of the carboxylic acid (COOH) group. Alternatively, it is unclear how a carboxylic acid group can possess two hydroxyl functional groups. This is especially significant in light of the disclosure in the instant Specification. Specifically, Paragraph [0056] of the instant Specification discloses examples of hydroxyl functional groups with two hydroxyl function groups as dimethylol propionic acid, dimethylol butanoic acid, dihydroxymaliec acid, and citric acid, i.e.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
These exemplified compounds contain two OH hydroxyl functional groups in addition to the carboxylic acid groups as in the case of dimethylol propionic acid, and dimethylol butanoic acid, dihydroxymaliec acid, and three (3) carboxylic acid functional groups and one OH functional group as in the case of the citric acid, i.e. one of the OH groups in COOH serves as part of the required two hydroxyl functional groups. Thus, it appears from the exemplified compounds in the Specification that Applicants’ intention is to claim a compound or monomer comprising a carboxylic acid functional group and two (2) hydroxyl functional groups. In order to overcome this rejection, Applicants are advised to amend component (D) of the polyurethane to recite “a compound comprising a carboxylic acid functional group and further comprising two hydroxyl functional groups”.

Claim 15 with respect to the polyurethane recites “(E) a sulfonate or sulfonic acid functional group having two amine functional groups” which renders the scope of the claim confusing given that it is unclear how a sulfonate or sulfonic acid functional group can possess two amine functional groups. This is especially significant in light of the disclosure in the instant Specification. Specifically, Paragraph [0059] discloses examples of such sulfonate or sulfonic acid functional groups as 5-amino-2-(aminomethyl)-1-pentanesulfonic acid, 2,3-diamino-1-propanesulfonic acid, and 3-[bis(2-aminoethyl)amino]-1-propanesulfonic acid, i.e.


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
Thus, it appears from the exemplified compounds in the Specification that Applicants’ intention is to claim a compound or monomer comprising a sulfonate or sulfonic acid group and two (2) amino functional groups. In order to overcome this rejection, Applicants are advised to amend component ED) of the polyurethane to recite “a compound comprising a sulfonate or sulfonic acid functional group and further comprising two amino functional groups”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 6,7,8,9,10, 11, and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 6, 8, 10, 11, and 12 of copending Application No. 16/462,474 (published as US PGPub 2019/0270899) in view of Gotoh (US 2002/0096085) and  Chen et al (US 2004/0061753).

Claim 1 of the copending application recites an inkjet ink composition comprising water, at least one colorant, at least co-solvent. And a polyurethane-based binder dispersion comprising water and a polyurethane dispersion. Additionally, claim 1 of the copending application recites the composition of the polyurethane identical to that recited in instant claim 1.
While the claims in the copending application and the instant application are open to the inclusion of additional ingredients (cf. the use of "comprising" in the claims), it is noted that Claim 1 of the copending application lacks such additional ingredients as a yellow pigment and a triol solvent as recited in instant claim 1.
Gotoh discloses C.I.  Pigment Yellow 138 in ink compositions is known as having good color tone and high light resistance ([0024]). Chen et al discloses an aqueous inkjet compositions comprising a pigment, a polymeric binder, and water soluble organic solvents such as 1,2,6-hexanetriol or glycerol as a humectant (Abstract, [0056], and [0059]). These solvents are added in the amount of about 10 to about 50 wt. % in order to help prevent the ink from drying out or crusting in the orifices of the inkjet printhead ([0059]).
Given that the copending application recites ink composition comprising a colorant and a solvent, and, given that the claims in the copending application do not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the yellow pigment disclosed by Gotoh and the benefits of 1,2,6-hexanetriol as taught by Chen et al, it 

Furthermore, it is noted that:
	Claim 1 of the copending application recites glycerol which is encompassed by the subject matter recited in instant claim 2.
Claim 3 of the copending application recites amount of glycerol, i.e. a triol, overlapping that recited in instant claim 3.
Claim 6 of the copending application recites subject matter identical to that recited in instant claim 6.
Claim 7 of the copending application recites subject matter identical to that recited in instant claim 7.
Claim 8 of the copending application recites subject matter identical to that recited in instant claim 8.
Claim 9 of the copending application recites subject matter identical to that recited in instant claim 9.
Claim 10 of the copending application recites subject matter identical to that recited in instant claim 10.
Claim 11 of the copending application recites subject matter identical to that recited in instant claim 11.
Claim 12 of the copending application recites subject matter identical to that recited in instant claim 12.

Claim 14 of the copending application recites subject matter identical to that recited in instant claim 14.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-4 and 6-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 3, and 6-14 of copending Application No. 16/462,416 (published as US PGPub 2019/0367756) in view of Gotoh (US 2002/0096085).

Claim 1 of the copending application recites an inkjet ink composition comprising water, a yellow pigment, at least co-solvent and a polyurethane-based binder dispersion comprising water and a polyurethane dispersion. The ink composition of the copending application further comprises glycerol, i.e. a triol. 
Claim 1 of the copending application does not recite the polyurethane binder as recited in instant claim 1.  However, it is noted that claim 2 of the copending application recites a polyurethane binder, identical to that claimed. Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the polyurethane binder recited in claim 2 of the copending application in the ink composition recited in claim 1 of the copending application and thereby arrive at the claimed ink composition with a reasonable expectation of success.

Gotoh discloses C.I.  Pigment Yellow 138 in ink compositions is known as having good color tone and high light resistance ([0024]).
Given that the copending application recites ink composition comprising a colorant and a solvent, and, given that the claims in the copending application do not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the yellow pigment disclosed by Gotoh, it would therefore have been obvious to one of ordinary skill in the art to include such yellow pigments in the ink composition recited in the copending application and thereby arrive at the instantly claimed ink composition with a reasonable expectation of success.

Furthermore, it is noted that:
Claim 3 of the copending application recites subject matter encompassing that recited in instant claim 3.
Claim 6 of the copending application recites subject matter identical to that recited in instant claim 6.
Claim 7 of the copending application recites subject matter identical to that recited in instant claim 7.
Claim 8 of the copending application recites subject matter identical to that recited in instant claim 8.

Claim 10 of the copending application recites subject matter identical to that recited in instant claim 10.
Claim 11 of the copending application recites subject matter identical to that recited in instant claim 11.
Claim 12 of the copending application recites subject matter identical to that recited in instant claim 12.
Claim 13 of the copending application recites subject matter identical to that recited in instant claim 13.
Claim 14 of the copending application recites subject matter identical to that recited in instant claim 14.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen et al (US 2018/0016384, hereafter Chen ‘384), Chen et al (WO 2017/074349, hereafter Chen ‘349), and Chen et al (US 2013/0307914, hereafter Chen ‘914).

Chen ‘384 discloses an ink composition comprising a liquid vehicle, pigment, water, and a binder dispersion comprising polyurethane. The polyurethane is formed from (a) a 

	Chen ‘349 discloses an ink composition comprising a liquid vehicle, pigment, water, and a binder dispersion comprising polyurethane. The polyurethane is formed from polyisocyanate, a polyol having two hydroxyl group at one end of the chain and no hydroxyl group at an opposed end of the chain, a sulfonate or sulfonic acid having one or two amino functional groups, an acrylate or methacrylate and an alcohol, diol or an amine having an average molecular weight of less than 600. However, the reference does not disclose the polyurethane as recited in the present claims.

Chen ‘194 discloses an ink composition comprising a liquid vehicle, pigment, water, and a binder dispersion comprising polyurethane. However, the reference does not disclose the polyurethane as recited in the present claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767